                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RANDALL A. HAMMACK,                             )
                                                 )
                Petitioner,                      )
                                                 )
 vs.                                             )          Case No. 19-cv-956-NJR
                                                 )
                                                 )
 T.G. WERLICH,                                   )
                                                 )
               Respondent.                       )
                                                 )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Petitioner Randall Hammack filed this action pursuant to 28 U.S.C. § 2241 seeking medical

care. The Petition did not survive screening and was dismissed without prejudice because

Hammack sought medical care rather than a change in his custody (Doc. 9). Because Hammack

mentioned that he had to choose between surgery or release to a halfway house, Hammack was

granted to leave to file an Amended Petition to the extent he was seeking release from custody.

Hammack had until December 31, 2019, to amend his petition, and he was warned that the case

would be dismissed with prejudice if he failed to take any action by that deadline (Id.). Hammack

missed the deadline and has not requested an extension or filed an Amended Petition.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action is

DISMISSED with prejudice based on Hammack’s failure to file an Amended Petition. See

Federal Rule of Civil Procedure 41(b); Rules Governing Section 2254 Cases Rule 12. The Clerk

of Court is DIRECTED to enter judgment accordingly and close this case.

       If Hammack wishes to appeal the dismissal of this action, his notice of appeal must be filed

with this Court within 60 days of the entry of judgment. Fed. R. App. P. 4(a)(1(A). A motion for

                                                1
leave to appeal in forma pauperis (“IFP”) must set forth the issues Hammack plans to present on

appeal. See Fed. R. App. P. 24(a)(1)(C). If Hammack does choose to appeal and is allowed to

proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee (the amount to be

determined based on his prison trust fund account records for the past six months) irrespective of

the outcome of the appeal. See Fed. R. App. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger,

547 F.3d 724, 725–26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858–59 (7th Cir. 1999);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A proper and timely motion filed pursuant

to Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline. Fed. R. App. P.

4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of

the judgment, and this 28-day deadline cannot be extended. Other motions, including a Rule 60

motion for relief from a final judgment, do not toll the deadline for an appeal. It is not necessary

for Hammack to obtain a certificate of appealability from this disposition of his Section 2241

Petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       IT IS SO ORDERED.

       DATED: 1/15/2020

                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                 2
